Exhibit 10.3

September 9, 2013

Cleantech Europe II (A) LP

Cleantech Europe II (B) LP

c/o Zouk Ventures Limited

100 Brompton Road

London, SW3 1 ER

United Kingdom

Attention: Dominique Burgauer

 

RE: Amendment No. 1 to Preferred Stock Subscription Agreement

Ladies and Gentlemen:

This Amendment No. 1 (this “Amendment”) is made to that certain Preferred Stock
Subscription Agreement (the “Subscription Agreement”), dated as of September 25,
2012, by and among Lighting Science Group Corporation (the “Company”) Cleantech
Europe II (A) LP (“Cleantech A”) and Cleantech Europe II (B) LP (“Cleantech B”
and, together with Cleantech A, “Zouk”). This Amendment shall be effective with
respect to Zouk upon execution by the Company and Zouk and the filing of the
Restated Certificates of Designation (as defined below) with the Secretary of
State of the State of Delaware (the later to occur of such events, the
“Amendment Effective Date”).

The undersigned acknowledges that upon receipt of the requisite approval from
the holders of the shares of Series H Convertible Preferred Stock and Series I
Convertible Preferred Stock, respectively, the Company shall take all actions
necessary to amend and restate the Series H Certificate of Designation, which
amendment shall be substantially in the form attached hereto as Exhibit A (the
“Restated Series H Certificate of Designation”), and to amend and restate the
Series I Certificate of Designation, which amendment shall be substantially in
the form attached hereto as Exhibit B (the “Restated Series I Certificate of
Designation” and, together with the Restated Series H Certificate of
Designation, collectively, the “Restated Certificates of Destination”).

In consideration of the premises and covenants set forth herein and other good
and valuable consideration, including without limitation the amendments to be
effected by the Restated Certificates of Designation, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Subscription Agreement, unless otherwise defined herein.

 

  2. Amendments to Subscription Agreement.

 

  a. Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Subscription Agreement is hereby amended
to include the following definitions:

“Amendment Effective Date” shall have the meaning set forth in Amendment No. 1
to this Agreement dated September 9, 2013.

 

Page 1



--------------------------------------------------------------------------------

  b. Indemnification by the Company.

 

  i. Section 5(a) of the Subscription Agreement is hereby amended by appending
the following to the end of such section:

“NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EACH PURCHASER HEREBY WAIVES
ON BEHALF OF ITSELF, ITS SUCCESSORS AND ITS ASSIGNS, ANY RIGHT TO BRING ANY
ACTION, SUIT, PROCEEDING OR CLAIM FOR ANY LOSS RELATED TO OR ARISING FROM ANY
PAST, PRESENT OR FUTURE BREACH OF THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SET FORTH IN THIS AGREEMENT, WITH THE EXCEPTION OF THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTIONS 2(a) (ORGANIZATION), 2(b) (POWER), 2(c)
(SUBSIDIARIES), 2(d)(i) (AUTHORIZATION), 2(e) (CAPITAL), 2(g) (CAPITALIZATION),
2(r) (TAX MATTERS) AND 2(t) (INTELLECTUAL PROPERTY) OF THIS AGREEMENT, OR WITH
RESPECT TO ANY EXCLUDED LIABILITY.”

 

  ii. Section 5(c) of the Subscription Agreement is hereby amended and restated
in its entirety to read as follows:

“(c) Survival. The representations and warranties of the parties set forth in
this Agreement and the other Transaction Documents shall survive for a period
beginning on September 25, 2012 and ending on the Amendment Effective Date and
thereafter shall be of no further force or effect; provided, that the
representations and warranties set forth in Sections 2(r) (Tax Matters) and 2(t)
(Intellectual Property) shall survive for the applicable period of the statute
of limitations and the representations and warranties set forth in Sections 2(a)
(Organization), 2(b) (Power), 2(c) (Subsidiaries), 2(d)(i) (Authorization), 2(e)
(Capital), and 2(g) (Capitalization) shall survive indefinitely (or if
indefinite survival is not permitted by Law, then for the maximum period
permitted by applicable Law). Following the expiration of the periods set forth
above with respect to any particular representation or warranty, no party hereto
shall have any further liability with respect to such representation or
warranty. Except as set forth herein, all of the covenants, agreements and
obligations of the parties hereto shall survive the Closing indefinitely (or if
indefinite survival is not permitted by Law, then for the maximum period
permitted by applicable Law). A claim for indemnification related to a breach of
any of the representations and warranties becomes barred if not filed or noticed
during the survival period; and the parties hereto intend to shorten (in the
case of limited survival provisions) the applicable statute of limitations.
Anything herein to the contrary notwithstanding, any claim for indemnification
that is asserted by written notice within the survival period shall survive
until resolved pursuant to a final non-appealable judicial determination or a
written agreement between the Company and the applicable Purchaser(s) who has
made such indemnification claim.”

 

  3. Except as specifically amended herein, the Subscription Agreement shall
continue in full force and effect in accordance with its original terms.

 

  4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Delivery of executed
counterparts of this Amendment by telecopy or by e-mail transmission of an Adobe
portable document file (also known as a “PDF” file) shall be effective as
originals. This Amendment shall be governed by the internal laws of the State of
New York.

*            *             *            *            *

 

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Amendment Effective Date.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Thomas C. Shields

  Name:   Thomas C. Shields   Title:   Chief Financial Officer

Signature Page to Amendment



--------------------------------------------------------------------------------

ZOUK:

CLEANTECH EUROPE II (A), L.P.

acting by its general partner

CLEANTECH II GENERAL PARTNER L.P.

acting by its general partner

CLEANTECH II GENERAL PARTNER LIMITED

acting by

By:  

/s/ Samer Salty

  Signature of Director

CLEANTECH EUROPE II (B), L.P.

acting by its general partner

CLEANTECH II GENERAL PARTNER L.P.

acting by its general partner

CLEANTECH II GENERAL PARTNER LIMITED

acting by

By:  

/s/ Samer Salty

  Signature of Director

 

Signature Page to Amendment